268 F.2d 445
AL MARSHALL et al., Appellants,v.CENTRAL OF GEORGIA RAILWAY COMPANY et al., Appellees.
No. 17438.
United States Court of Appeals Fifth Circuit.
June 30, 1959, Rehearing Denied July 28, 1959.

John Silard, Joseph L. Rauh, Jr., Washington, D.C., J. Taylor Phillips, Macon, Ga., for appellants.
Benning M. Grice, Macon, Ga., Julian C. Sipple, Savannah, Ga., Harold C. Heiss, Russell B. Day, Cleveland, Ohio, for appellee.
Before JONES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
This is a suit for civil contempt brought by five Negro firemen against the Railroad and Brotherhood based upon a prior consent injunction prohibiting racial discrimination in the job assignments of Negro firemen employed by Appellee Railroad.


2
The background facts, analysis of issues, and reasoning have been fully and accurately set forth by District Judge Bootle, and his fact findings amply satisfy the clearly erroneous test of F.R.Civ.P. 52(a), 28 U.S.C.A.  Accordingly we affirm the judgment finding no discrimination under these circumstances on the basis of his reported opinion below.  Washington v. Central of Georgia Ry., D.C.M.D.Ga.1959, 174 F. Supp. 33.  See also Oliphant v. Brotherhood of Locomotive Firemen and Enginemen, 6 Cir., 1958, 262 F.2d 359, certiorari denied, 1959, 359 U.S. 935, 79 S. Ct. 648, 3 L. Ed. 2d 636.


3
Affirmed.